19 So.3d 1183 (2009)
STATE of Florida, Appellant,
v.
Walter COX, Appellee.
No. 4D08-4010.
District Court of Appeal of Florida, Fourth District.
November 4, 2009.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Timothy D. Kenison, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Nelson v. State, 16 So.3d 286 (Fla. 4th DCA 2009).
MAY, DAMOORGIAN and CIKLIN, JJ., concur.